[oke2018termloanagreement001.jpg]
Exhibit 10.1 EXECUTION VERSION Published CUSIP Number: 682681AP6 $1,500,000,000
TERM LOAN AGREEMENT Dated as of November 19, 2018 among ONEOK, INC., as the
Borrower, MIZUHO BANK, LTD., as Administrative Agent and The Other Lenders Party
Hereto _________________________ BANK OF AMERICA, N.A., JPMORGAN CHASE BANK,
N.A., and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agents MIZUHO
BANK, LTD., JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, MUFG BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION, THE
TORONTO-DOMNION BANK, NEW YORK BRANCH, THE BANK OF NOVA SCOTIA, and WELLS FARGO
SECURITIES, LLC, as Joint Lead Arrangers and Bookrunners MUFG BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION, THE TORONTO-DOMNION BANK, NEW YORK BRANCH,
and THE BANK OF NOVA SCOTIA, as Documentation Agents 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement002.jpg]
TABLE OF CONTENTS ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
........................................................1 1.01 Defined Terms
.....................................................................................................1
1.02 Other Interpretive Provisions
............................................................................21
1.03 Accounting Terms.
............................................................................................22
1.04 Rounding
...........................................................................................................22
1.05 References to Agreements and Laws
................................................................22 1.06 Times of
Day
.....................................................................................................22
ARTICLE II. THE COMMITMENTS AND LOANS
..................................................................22 2.01 Loans.
................................................................................................................23
2.02 Borrowings, Conversions and Continuations of
Loans.....................................23 2.03 [Reserved.]
........................................................................................................24
2.04 [Reserved.]
........................................................................................................24
2.05 [Reserved.]
........................................................................................................24
2.06 Prepayments
......................................................................................................24
2.07 Termination or Reduction of Commitments
.....................................................24 2.08 Repayment of Loans
.........................................................................................25
2.09 Interest
...............................................................................................................25
2.10 Fees
...................................................................................................................25
2.11 Computation of Interest and Fees
.....................................................................26 2.12
Evidence of Debt
...............................................................................................26
2.13 Payments Generally.
.........................................................................................26
2.14 Sharing of Payments
.........................................................................................27
2.15 Extension of Maturity Date.
..............................................................................28
2.16 [Reserved.]
........................................................................................................29
2.17 Defaulting Lenders.
...........................................................................................29
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
.........................................30 3.01 Taxes.
................................................................................................................30
3.02 Illegality
............................................................................................................35
3.03 Inability to Determine Rates
.............................................................................35
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
......................................37 3.05 Compensation for Losses
..................................................................................38
i 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement003.jpg]
3.06 Mitigation Obligations; Replacement of Lenders.
............................................39 3.07 Survival
.............................................................................................................39
ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS
.............................................39 4.01 Conditions to the Closing
Date and Initial Borrowing......................................39 4.02
Conditions to all Borrowings
............................................................................41
ARTICLE V. REPRESENTATIONS AND WARRANTIES
.......................................................42 5.01 Existence,
Qualification and Power
..................................................................42 5.02
Authorization; No Contravention
......................................................................42 5.03
Governmental Authorization; Other Consents
..................................................42 5.04 Binding Effect
...................................................................................................42
5.05 Financial Statements.
........................................................................................42
5.06 Litigation
...........................................................................................................43
5.07 No Default
.........................................................................................................43
5.08 Ownership of Property; Liens
...........................................................................43
5.09 Environmental Compliance
...............................................................................43
5.10 Insurance
...........................................................................................................44
5.11 Taxes
.................................................................................................................44
5.12 ERISA Compliance.
..........................................................................................44
5.13 Subsidiaries
.......................................................................................................44
5.14 Margin Regulations; Investment Company Act.
...............................................45 5.15 Disclosure
..........................................................................................................45
5.16 Compliance with Laws
......................................................................................45
5.17 [Reserved].
........................................................................................................45
5.18 Intellectual Property; Licenses,
Etc...................................................................45 5.19
Solvency.
...........................................................................................................46
5.20 OFAC
................................................................................................................46
5.21 Anti-Corruption Laws
.......................................................................................46
5.22 EEA Financial Institution.
.................................................................................46
ARTICLE VI. AFFIRMATIVE COVENANTS
...........................................................................46
6.01 Financial Statements
.........................................................................................46
6.02 Certificates; Other Information
.........................................................................47 6.03
Notices...............................................................................................................48
ii 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement004.jpg]
6.04 Payment of Obligations
.....................................................................................49
6.05 Preservation of Existence,
Etc...........................................................................49
6.06 Maintenance of
Properties.................................................................................49
6.07 Maintenance of Insurance
.................................................................................49
6.08 Compliance with Laws
......................................................................................50
6.09 Books and Records.
...........................................................................................50
6.10 Inspection Rights
...............................................................................................50
6.11 Use of Proceeds
.................................................................................................50
6.12 Sanctions
...........................................................................................................50
6.13 Additional Guarantors
.......................................................................................51
6.14 Anti-Corruption Laws
.......................................................................................51
6.15 Maintenance of
Control.....................................................................................51
ARTICLE VII. NEGATIVE COVENANTS
.................................................................................51
7.01 Liens
..................................................................................................................51
7.02 Investments
.......................................................................................................54
7.03 Indebtedness of Subsidiaries
.............................................................................54
7.04 Fundamental Changes
.......................................................................................55
7.05 Change in Nature of Business
...........................................................................56
7.06 Transactions with Affiliates
..............................................................................56
7.07 Burdensome Agreements
..................................................................................56
7.08 Use of Proceeds
.................................................................................................56
7.09 Leverage Ratio
..................................................................................................56
7.10 Sanctions
...........................................................................................................56
7.11 Anti-Corruption Laws
.......................................................................................57
7.12 Restricted Payments
..........................................................................................57
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
.....................................................57 8.01 Events of
Default...............................................................................................57
8.02 Remedies Upon Event of Default
.....................................................................59 8.03
Application of Funds
.........................................................................................59
ARTICLE IX. ADMINISTRATIVE AGENT
...............................................................................60
9.01 Appointment and Authority
..............................................................................60
9.02 Rights as a Lender
.............................................................................................60
iii 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement005.jpg]
9.03 Exculpatory Provisions
.....................................................................................60
9.04 Reliance by Administrative Agent
....................................................................61 9.05
Delegation of Duties
.........................................................................................61
9.06 Resignation of Administrative Agent.
..............................................................62 9.07
Non-Reliance on Administrative Agent and Other Lenders
.............................63 9.08 Administrative Agent May File Proofs of
Claim ..............................................63 9.09 [Reserved.]
........................................................................................................63
9.10 Other Agents; Arrangers and Managers
............................................................63 ARTICLE X.
MISCELLANEOUS
...............................................................................................64
10.01 Amendments, Etc.
.............................................................................................64
10.02 Notices and Other Communications; Facsimile
Copies....................................65 10.03 No Waiver; Cumulative
Remedies; Enforcement. ............................................67 10.04
Expenses; Indemnity; Damage Waiver.
............................................................67 10.05 Payments
Set Aside
...........................................................................................69
10.06 Successors and Assigns.
....................................................................................69
10.07 Confidentiality
..................................................................................................74
10.08 Set-off
................................................................................................................75
10.09 Interest Rate
Limitation.....................................................................................75
10.10 Counterparts
......................................................................................................75
10.11 Integration
.........................................................................................................75
10.12 Survival of Representations and Warranties
.....................................................75 10.13 Severability
.......................................................................................................76
10.14 Replacement of Lenders
....................................................................................76
10.15 Governing
Law..................................................................................................77
10.16 Waiver of Right to Trial by Jury
.......................................................................77 10.17
No Advisory or Fiduciary Responsibility
.........................................................78 10.18 USA PATRIOT
Act Notice
..............................................................................78
10.19 Electronic Execution of Assignments and Certain Other Documents
..............79 10.20 [Reserved]
.........................................................................................................79
10.21 ENTIRE AGREEMENT
...................................................................................79
10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.........................................................................................................79
iv 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement006.jpg]
SCHEDULES 1.01 Existing Sale and Leaseback Transactions 2.01 Commitments and Pro
Rata Shares 5.13 Subsidiaries and Other Equity Investments 7.03 Senior Notes of
ONEOK Partners 10.02 Administrative Agent’s Office, Certain Addresses for
Notices EXHIBITS Form of A Loan Notice B Reserved C Reserved D Note E Compliance
Certificate F Assignment and Assumption G Guaranty Agreement H Forms of U.S. Tax
Compliance Certificates I Guaranty Agreement Joinder v 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement007.jpg]
TERM LOAN AGREEMENT This TERM LOAN AGREEMENT (this “Agreement”) is dated as of
November 19, 2018, among ONEOK, INC., an Oklahoma corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and MIZUHO BANK, LTD., as Administrative Agent. The
Borrower has requested that the Lenders provide a term loan facility, and the
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “Acquisition Adjustment Period”
means (a) the period of time beginning on the Closing Date and continuing
through the earlier of (i) March 31, 2019, and (ii) Borrower’s election
terminate such Acquisition Adjustment Period, and (b) any other period elected
by Borrower, such election to be exercised by Borrower by giving notice to the
administrative agent of the Revolving Credit Agreement (or, if the Revolving
Credit Agreement has terminated, the Administrative Agent), beginning with the
funding date of the purchase price for any Specified Acquisition and continuing
through the earlier of (i) the last day of the second fiscal quarter next
succeeding the fiscal quarter in which such funding date occurred, or (ii)
Borrower’s election to terminate such Acquisition Adjustment Period. Borrower’s
election to terminate any Acquisition Adjustment Period will be exercised by
Borrower giving notice to the administrative agent of the Revolving Credit
Agreement (or, if the Revolving Credit Agreement has terminated, the
Administrative Agent). When an Acquisition Adjustment Period is in effect, the
next Acquisition Adjustment Period may not commence until the termination of
such Acquisition Adjustment Period then in effect. “Adjusted Consolidated
EBITDA” means, for Borrower and its Subsidiaries for any period, the sum of (a)
Consolidated EBITDA for such period plus (b) any Material Project EBITDA
Adjustments for such period. “Administrative Agent” means Mizuho in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 10.02, or
such other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement008.jpg]
“Aggregate Commitments” means the Commitments of all the Lenders. “Agreement”
means this Term Loan Agreement. “Anti-Corruption Laws” means the United States
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder, the UK Bribery Act 2010 and other similar anti- corruption or
bribery legislation enacted or promulgated by any Governmental Authority having
jurisdiction over the Loan Parties or a Subsidiary in other jurisdictions, in
each case to the extent applicable to the Loan Parties or a Subsidiary.
“Applicable Rate” means, from time to time, the following percentages, set forth
in basis points per annum, based upon the Debt Rating as set forth below:
Pricing Debt Ratings Level S&P / Moody’s Eurodollar Rate Base Rate 1 BBB+ / Baa1
or better 100.0 0.0 2 BBB / Baa2 112.5 12.5 3 BBB- / Baa3 or lower 125.0 25.0
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 3 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply; provided, however, if there are no Debt Ratings, then
Pricing Level 3 shall apply. Initially, the Applicable Rate shall be determined
based upon the Debt Rating specified in the certificate delivered pursuant to
Section 4.01(a). Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.
“Approved Fund” has the meaning set forth in Section 10.06(g). “Arrangers and
Bookrunners” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Wells Fargo Securities, LLC, MUFG Bank, Ltd., Sumitomo Mitsui
Banking Corporation, The Toronto-Dominion Bank, New York Branch, The Bank of
Nova Scotia, and Mizuho, each in its capacity as joint lead arranger and joint
bookrunner. “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F. “Attorney Costs” means and includes all
fees, expenses and disbursements of any law firm or other external counsel. 2
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement009.jpg]
“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease. “Audited Financial Statements” means the most recent audited
financial statements delivered by the Borrower on or prior to the Closing Date
pursuant to Section 6.01(a) of the Revolving Credit Agreement. “Availability
Period” means, for any Lender, the period from and including the Closing Date to
the earliest of (a) the date one hundred eighty (180) days after the Closing
Date, (b) the date of termination of the Aggregate Commitments pursuant to
Section 2.07, (c) the date of termination of the commitment of each Lender to
make Loans pursuant to Section 8.02, and (d) the date upon which the fourth
Borrowing (or, if the initial Borrowing is not made before December 31, 2018,
the third Borrowing) is funded. “Available Draw Amount” means at any time of
determination, an amount equal to the greater of (a) zero and (b) (i) the
Aggregate Commitments at such time minus (ii) the aggregate amount of all
Borrowings made prior to such date. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Base Rate”
means for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate, and (c) the one-month
Eurodollar Rate for such day plus 1.00%; provided that, if the Base Rate shall
be less than zero (0), such rate shall be deemed zero (0) for all purposes of
this Agreement. “Base Rate Loan” means a Loan that bears interest based on the
Base Rate. “Borrower” has the meaning specified in the introductory paragraph
hereto. “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01. “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the
state where the Administrative Agent’s Office is located or the state of New
York, and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market. “Capital Lease Obligations” of any Person
means the obligations of such Person to pay rent or other amounts under any
lease (or other arrangement conveying the right to use) of real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. It is understood that with respect
to the accounting 3 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement010.jpg]
for leases as either operating leases or capital leases and the impact of such
accounting on the definitions and covenants herein, GAAP as in effect on the
Closing Date shall be applied. “Change in Law” means the occurrence, after the
date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued. “Change of Control” means an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of Borrower or its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) after the Closing Date becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 25% or more of the equity
securities of Borrower entitled to vote for members of the board of directors or
equivalent governing body of Borrower on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) Borrower shall fail to own, directly or indirectly, 100% of the equity
interests in the Guarantors. Notwithstanding the foregoing, “option right” shall
not include any securities which any person or group has a right to acquire
pursuant to a merger or acquisition agreement, until such right is exercised and
such acquisition occurs pursuant to such agreement. “Closing Date” means the
first date all the conditions precedent in Section 4.01 are satisfied or waived
in accordance with Section 10.01 (or, in the case of Section 4.01(b), waived by
the Person entitled to receive the applicable payment). “Code” means the
Internal Revenue Code of 1986, as amended. 4 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement011.jpg]
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable. “Commercial Paper Borrowing”
means a Borrowing of Loans the entire proceeds of which are used, within five
(5) Business Days of disbursement, to repay commercial paper issued by the
Borrower. “Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. “Compliance Certificate” means a certificate
substantially in the form of Exhibit E. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
EBITDA” means, for any period, an amount equal to the sum of (i) Consolidated
Net Income for such period plus without duplication (ii) to the extent deducted
in determining Consolidated Net Income for such period, the following: (A)
Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (D) charges, fees
and expenses (including any premium and acceleration of fees or discounts) in
connection with any Investment, issuance of equity interests or prepayment,
purchase, amendment or refinancing of Indebtedness permitted hereunder (in each
case, whether or not consummated) for such period, (E) Transaction Expenses with
respect to any such period, and (F) all other non-cash charges, minus (iii) all
non-cash items increasing Consolidated Net Income for such period, determined in
each case on a consolidated basis in accordance with GAAP for such period. For
purposes of Section 7.09, (a) if Borrower or any of its Subsidiaries has
acquired any assets or another Person as a Subsidiary (including through the
purchase or other acquisition of additional ownership interests in such Person
resulting in such Person becoming a Subsidiary) during the relevant period for
determining the Leverage Ratio, Consolidated EBITDA shall be calculated after
giving pro forma effect thereto, as if such acquisition had occurred on the
first day of the relevant period for determining Consolidated EBITDA and (b) for
any four quarter period during which any of Borrower’s or any of its
Subsidiaries’ operations constitute discontinued operations, in accordance with
GAAP, such discontinued operations shall be excluded from the calculation of
Consolidated EBITDA and not given effect in determining Consolidated EBITDA.
“Consolidated Interest Expense” means, for Borrower and its Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(without duplication) (i) total interest expense, including the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) under any
Swap Contract (relating to interest rates only) during such period (whether or
not actually paid or received during such period), plus (iii) amortization of
debt issuance costs, debt discount or premium, plus (iv) other financing fees
and expenses incurred by Borrower or any of its Subsidiaries for such period,
including any tender or redemption premiums paid or payable in connection with
the purchase, acquisition, repayment, redemption, discharge or defeasance of any
Indebtedness. 5 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement012.jpg]
“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom (a) the
income or loss of any Person accrued prior to the date it became a Subsidiary of
Borrower, or is merged or consolidated with Borrower or any of its Subsidiaries,
(b) any equity interests of Borrower or any Subsidiary in the earnings of any
Person (other than a Subsidiary of Borrower), but including dividends and
similar distributions actually received by Borrower or its Subsidiaries from any
such Person, (c) the undistributed earnings of any Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of the organizational
documents or Contractual Obligations of, or requirements of Law applicable to,
such Subsidiary, (d) any extraordinary gains or losses, and (e) any gains
attributable to write-ups of assets. “Consolidated Net Tangible Assets” means,
at any date of determination, the total amount of consolidated assets of
Borrower and its Subsidiaries after deducting therefrom: (a) all current
liabilities (excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed, (ii)
current maturities of the Obligations and other long-term debt and (iii) notes
payable); and (b) the value, net of any applicable reserves and accumulated
amortization, of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of Borrower and its Subsidiaries, prepared in
accordance with GAAP. “Consolidated Net Worth” means, as of any date of
determination, consolidated shareholders’ equity, determined in accordance with
GAAP, of Borrower and its Subsidiaries as of that date, adjusted as follows: (a)
either (i) less the absolute value of net unrealized gains resulting from Swap
Contracts that are recorded by Borrower in accumulated other comprehensive
income (loss) as determined in accordance with GAAP, or (ii) plus the absolute
value of net unrealized losses resulting from Swap Contracts that are recorded
by Borrower in accumulated other comprehensive income (loss) as determined in
accordance with GAAP; and (b) either (i) less the absolute value of defined
benefit plan assets that are recorded by Borrower in accumulated other
comprehensive income (loss) as determined in accordance with GAAP, or (ii) plus
the absolute value of defined benefit plan liabilities that are recorded by
Borrower in accumulated other comprehensive income (loss) as determined in
accordance with GAAP. “Consolidated Total Debt” means, as of any date of
determination, Indebtedness of Borrower and its Subsidiaries on a consolidated
basis as of such date, but excluding Indebtedness of the type described in
subsection (c) of the definition thereof. “Contractual Obligation” means, as to
any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. “Control” has the meaning specified in
the definition of “Affiliate.” “Debt Rating” has the meaning set forth in the
definition of “Applicable Rate.” “Debtor Relief Laws” means the Bankruptcy Code
of the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect. 6
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement013.jpg]
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means an interest rate equal to (a) the Base
Rate plus (b) the Applicable Rate applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) any sale, assignment, transfer or other
disposal of cash or cash equivalents and (ii) any transfer of property or assets
constituting an Investment. 7 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement014.jpg]
“Documentation Agent” means each entity named as a “Documentation Agent” on the
cover page of this Agreement. “Dollar” and “$” mean lawful money of the United
States. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee” has the meaning specified in Section 10.06(g). “Environmental Laws”
means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code). “ERISA Event” means
(a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in “critical status” or insolvent; (d)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any 8 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement015.jpg]
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (g) the application for a waiver of the minimum funding standard
under the Pension Funding Rules; (h) the assertion of a material claim (other
than routine claims for benefits) against any Pension Plan or the assets
thereof, or against Borrower or any of its ERISA Affiliates in connection with
any Plan; or (i) the imposition of a Lien against Borrower or any of ERISA
Affiliates pursuant to Section 430(k) of the Code or pursuant to Section 303(k)
of ERISA with respect to any Pension Plan. “EU Bail-In Legislation Schedule”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time.
“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and (b) for any interest
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to LIBOR, at or about 11:00 a.m., London time determined two Business Days
prior to such date for Dollar deposits with a term of one month commencing that
day; provided, that, if the Eurodollar Rate shall be less than zero (0), such
rate shall be deemed zero (0) for all purposes of this Agreement; provided,
further that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice for LIBOR-based loans; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. “Eurodollar Rate
Loan” means a Loan that bears interest at a rate based on clause (a) of the
definition of Eurodollar Rate. “Event of Default” has the meaning specified in
Section 8.01. “Excluded Taxes” means any of the following Taxes imposed on or
with respect to the Administrative Agent or any Lender or required to be
withheld or deducted from a payment to the Administrative Agent or such Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Administrative Agent or such Lender being organized under the laws of, or having
its principal office or, in the case of any Lender, its Lending Office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.14) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender 9 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement016.jpg]
immediately before it changed its Lending Office, (c) Taxes attributable to the
Administrative Agent’s or such Lender’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA. “FATCA”
means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code. “Federal Funds Rate” means, for any day, the
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Mizuho on such day on such transactions most closely
resembling such overnight Federal funds transactions as reasonably determined by
the Administrative Agent, and (c) if the Federal Funds Rate shall be less than
zero (0), such rate shall be deemed zero (0) for all purposes of this Agreement.
“Financing Vehicle” has the meaning set forth in the definition of “Hybrid
Securities”. “Fitch” means Fitch Ratings, Inc. and any successor thereto.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. “FRB”
means the Board of Governors of the Federal Reserve System of the United States.
“Fund” has the meaning specified in Section 10.06(g). “GAAP” means generally
accepted accounting principles in the United States set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied. “Governmental Authority” means any nation or government,
any state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra national bodies such as the European Union or the European Central
Bank). “Granting Lender” has the meaning specified in Section 10.06(i).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease 10
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement017.jpg]
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. “Guarantors”
means, collectively, ONEOK Partners and Intermediate Partnership and each other
Person that executes a Guaranty Agreement Joinder pursuant to Section 6.13.
“Guaranty Agreement” shall mean the Guaranty Agreement, substantially in the
form of Exhibit G, made by the Guarantors in favor of the Administrative Agent
for the benefit of the Lenders. “Guaranty Agreement Joinder” means a Guaranty
Agreement Joinder, substantially in the form as Exhibit I. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Hybrid
Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional (at the option of the issuer thereof) or mandatory deferral of interest
or distributions, issued by Borrower, or any business trusts, limited liability
companies, limited partnerships or similar entities (each, a “Financing
Vehicle”) (i) substantially all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
wholly-owned Subsidiaries) at all times by Borrower, (ii) that have been formed
for the purpose of issuing trust preferred securities or deferrable interest
subordinated debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of Borrower, and (B) payments made from time to time on
the subordinated debt. “Hydrocarbon Interests” means all rights, titles,
interests and estates now owned or hereafter acquired by the Borrower or any of
its Subsidiaries in any and all oil, gas and other liquid or gaseous hydrocarbon
properties and interests, including without limitation, mineral fee or lease
interests, production sharing agreements, concession agreements, license
agreements, service agreements, risk service agreements or similar Hydrocarbon
interests granted by an appropriate Governmental Authority, farmout, overriding
royalty and royalty interests, net profit interests, oil payments, production
payment interests and similar interests in Hydrocarbons, including any reserved
or residual interests of whatever nature. “Hydrocarbons” means oil, gas, casing
head gas, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, all
products refined, separated, settled and dehydrated therefrom, including,
without limitation, kerosene, liquefied petroleum gas, refined lubricating oils,
diesel fuel, drip gasoline, natural gasoline, helium, sulfur and all other
minerals. 11 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement018.jpg]
“Immaterial Subsidiary” on any date shall mean any Subsidiary of the Borrower
that (a) does not have, as of such date, assets with a value in excess of 5.0%
of the total assets of the Borrower and its Subsidiaries, and did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have
revenues representing in excess of 5.0% of total revenues of the Borrower and
its Subsidiaries, in each case, on a consolidated basis, and (b) taken together
with all Immaterial Subsidiaries does not have, as of such date, assets with a
value in excess of 5.0% of the total assets of the Borrower and its
Subsidiaries, and as of the last day of the fiscal quarter of the Borrower most
recently ended, did not have revenues representing in excess of 5.0% of total
revenues of the Borrower and its Subsidiaries, in each case, on a consolidated
basis. “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Swap Contract; (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business); (e) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) Capital Lease Obligations and Synthetic
Lease Obligations; (g) Off-Balance Sheet Liabilities; (h) Guarantees of such
Person in respect of any of the foregoing; and (i) Hybrid Securities. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes. “Indemnitee” has the meaning set forth
in Section 10.04(b). 12 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement019.jpg]
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date. “Interest Period” means as to each
Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate
Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
ending on the date one week or one, two, three or six months (in each case,
subject to availability) thereafter, as selected by the Borrower in its Loan
Notice; provided that: (i) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Rate Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (ii) any Interest Period pertaining to a Eurodollar Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (iii) no Interest Period shall
extend beyond the Maturity Date. “Intermediate Partnership” means ONEOK Partners
Intermediate Limited Partnership, a Delaware limited partnership. “Investment”
means, as to any Person, any direct or indirect acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment. “IRS” means the United States
Internal Revenue Service. “Joint Venture” means an entity, other than a
Subsidiary, in which the Borrower or a Subsidiary owns an equity interest.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Left Lead Arranger” means
Mizuho. “Lender” has the meaning specified in the introductory paragraph hereto.
13 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement020.jpg]
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent. “Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (i) Consolidated Total Debt as of such date (excluding any
amount of Hybrid Securities not to exceed a total of 15% of Total Capital) to
(ii) Adjusted Consolidated EBITDA for the four consecutive fiscal quarters
ending on such date. “LIBOR Successor Rate” has the meaning specified in Section
3.03(b)(iii). “LIBOR Successor Rate Conforming Changes” has the meaning
specified in Section 3.03(c). “Lien” means any mortgage, pledge, hypothecation,
assignment for security, deposit arrangement, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing). “Loan” has the meaning specified in
Section 2.01. “Loan Documents” means this Agreement, each Note, the Guaranty
Agreement and each Guaranty Agreement Joinder. “Loan Notice” means a notice of
(a) a Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A. “Loan Parties” means
the Borrower and the Guarantors. “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the operations, properties
or financial condition of the Borrower and its Subsidiaries taken as a whole;
provided however, (i) a downgrade by S&P, Fitch and/or Moody’s of their
respective Debt Rating shall not, in and of itself, be deemed to be a Material
Adverse Effect, and (ii) the fact that the Borrower is unable to borrow in the
commercial paper market shall not, in and of itself, be deemed to be a Material
Adverse Effect; but for purposes of clarity in interpreting the foregoing
clauses (i) and (ii), it is agreed that the event(s), change(s), circumstance(s)
or condition(s) that causes such downgrade (or an announcement of a potential
downgrade or a review for possible ratings change) of the Debt Rating or that
causes such inability of the Borrower to borrow in the commercial paper market,
and the effect or change caused by such downgrade (or an announcement of a
potential downgrade or a review for possible ratings change) of the Debt Rating
or by such inability to borrow, will be considered in determining whether there
has been a Material Adverse Effect; (b) a material impairment of the ability of
any Loan Party to perform its payment obligations, under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party. “Material Project” means the construction or
expansion of a capital project of Borrower or any of its Subsidiaries which has
a budgeted capital cost exceeding $25,000,000. “Material Project EBITDA
Adjustments” means, with respect to each Material Project, (A) prior to the
Commercial Operation Date of the Material Project (but including the fiscal
quarter in which such Commercial Operation Date occurs), a percentage (based on
the then-current 14 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement021.jpg]
completion percentage of the Material Project) of an amount to be approved by
the administrative agent of the Revolving Credit Agreement (which shall be
conclusive absent manifest error) as the projected Consolidated EBITDA
attributable to such Material Project for the twelve month period following the
scheduled Commercial Operation Date of such Material Project (such amount to be
determined based on customer contracts or tariff-based customers relating to
such Material Project, the creditworthiness of the other parties to such
contracts or such tariff-based customers and projected revenues from such
contracts, tariffs, capital costs and expenses, scheduled Commercial Operation
Date, commodity price assumptions and other factors deemed appropriate by the
Administrative Agent) which may, at Borrower’s option, be added to actual
Consolidated EBITDA for Borrower and its Subsidiaries for the fiscal quarter in
which construction of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of the Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (B) beginning with the first full
fiscal quarter following the Commercial Operation Date of the Material Project
and for the two immediately succeeding fiscal quarters, an amount to be approved
by the administrative agent of the Revolving Credit Agreement (which shall be
conclusive absent manifest error) as the projected Consolidated EBITDA
attributable to the Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at
Borrower’s option, be added to the actual Consolidated EBITDA attributable to
the Material Project for such fiscal quarter or quarters. Notwithstanding the
foregoing, (a) if the Revolving Credit Agreement terminates prior to this
Agreement, (i) the Administrative Agent shall assume the responsibilities of the
administrative agent under the Revolving Credit Agreement related to the
calculation of “Material Project EBITDA Adjustments”, and (ii) Borrower shall
deliver to the Administrative Agent all information, documentation and
calculations that would have otherwise been provided to the administrative agent
of the Revolving Credit Agreement related to the calculation of “Material
Project EBITDA Adjustments” at such times and on such other terms as set forth
in the Revolving Credit Agreement, and (b) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any pro forma adjustments for acquisitions). “Maturity
Date” means, with respect to any Lender, the later of (a) the third anniversary
of the Closing Date and (b) if maturity is extended pursuant to Section 2.15
with the consent of such Lender, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Mizuho” means Mizuho Bank, Ltd. “Moody’s” means Moody’s Investors Service, Inc.
and any successor thereto. 15 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement022.jpg]
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions. “Non-Defaulting Lender” means,
at any time, each Lender that is not a Defaulting Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.15(b). “Note”
means a promissory note made by the Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit D. “Obligations”
means all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. “OFAC”
means the Office of Foreign Assets Control of the United States Department of
the Treasury. “Off-Balance Sheet Liabilities” means, with respect to the
Borrower as of any date of determination thereof, without duplication and to the
extent not included as a liability on the consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP: (a) with respect to any
asset securitization transaction (including any accounts receivable purchase
facility) (i) the unrecovered investment of purchasers or transferees of assets
so transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of the Borrower or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) any Synthetic Lease Obligation; (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of the Borrower and its Subsidiaries, provided that Off-Balance
Sheet Liabilities of the Borrower and its Subsidiaries shall not include the
existing sale and leaseback transactions described on Schedule 1.01 provided
that the documents governing such transactions are not amended after the Closing
Date so as to increase the amount of the Borrower’s or its Subsidiaries’ total
payment obligations thereunder; or (d) any other monetary obligation arising
with respect to any other transaction which (i) upon the application of any
Debtor Relief Law to the Borrower or any of its Subsidiaries, would be
characterized as indebtedness or (ii) is the functional equivalent of or takes
the place of borrowing but which, in each such case does not constitute a
liability on the consolidated balance sheet of the Borrower and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing). “Oil and
Gas Agreements” means operating agreements, processing agreements, farm-out and
farm-in agreements, development agreements, area of mutual interest agreements,
contracts for the terminalling, gathering and/or transportation of oil and
natural gas, unitization agreements, pooling arrangements, joint bidding
agreements, joint venture agreements, participation agreements, surface use 16
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement023.jpg]
agreements, service contracts, leases and subleases of Oil and Gas Properties or
other similar agreements which are customary in the oil and gas business,
howsoever designated, in each case made or entered into in the ordinary course
of the oil and gas business as conducted by the Borrower and its Subsidiaries.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or property (excluding drilling rigs, automotive equipment
or other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing. “ONEOK Partners” means ONEOK Partners, L.P., a Delaware
limited partnership. “Organization Documents” means, (a) with respect to any
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non- U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to the
Administrative Agent or any Lender, Taxes imposed as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent or such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under or, from the execution, delivery, performance, enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06). 17 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement024.jpg]
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans. “Participant” has the meaning specified in
Section 10.06(d). “PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006. “Pension Funding Rules”
means the rules of the Code and ERISA regarding minimum required contributions
(including any installment payment thereof) to Pension Plans and set forth in,
with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA. “Pension Plan” means any
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA) which
is established, sponsored, maintained or contributed to by, or required to be
contributed to, by the Borrower or any ERISA Affiliate. “Platform” has the
meaning set forth in Section 6.02(e). “Prime Rate” means the rate of interest
per annum from time to time published in the “Money Rates” or successor section
of The Wall Street Journal as being the “Prime Lending Rate” or, if more than
one rate is published as the “Prime Lending Rate”, then the highest of such
rates (each change in the Prime Rate to be effective as of the date of
publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding Business Day); provided that in
the event that The Wall Street Journal shall, for any reason, fail or cease to
publish the “Prime Lending Rate”, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the “Prime Lending
Rate”. “Pro Rata Share” means, with respect to each Lender (a) at any time
during the Availability Period, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time, subject to adjustment as
provided in Section 2.17, and (b) at any time after the Availability Period, a
fraction (expressed as a percentage carried out to the ninth decimal place), the
numerator which is the principal amount of the Loans of such Lender at such time
and the denominator of which is the principal amount of the Loans of all Lenders
at such time, provided, that if the principal amount of the Loans has been
repaid in full but other Obligations (other than any contingent indemnification
Obligations) remain outstanding, then the “Pro Rata Share” with respect to each
Lender shall be a fraction (expressed as a percentage carried out to the ninth
decimal place), the numerator which is the Obligations (other than any
contingent indemnification Obligations) owed to such Lender at such 18
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement025.jpg]
time and the denominator of which is the Obligations (other than any contingent
indemnification Obligations) owed to all Lenders at such time. The initial Pro
Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. “Register” has the meaning set forth in
Section 10.06(c). “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents and
advisors of such Person and of such Person’s Affiliates. “Reportable Event”
means any of the events set forth in Section 4043(c) of ERISA, other than events
for which the 30 day notice period has been waived. “Required Lenders” means,
(a) as of any date of determination during the Availability Period, Lenders
having more than 50% of the sum of (i) the unused portion of the Aggregate
Commitments and (ii) the Total Outstandings, or (b) as of any date of
determination after the Availability Period, Lenders holding in the aggregate
more than 50% of the Total Outstandings; provided that the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders. “Responsible Officer” of a Loan Party means the chief executive
officer, president, vice president with responsibility for financial matters,
chief financial officer, treasurer or assistant treasurer of such Loan Party
(or, if such Loan Party is a limited partnership, of the general partner of such
Loan Party). Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. “Revolving Credit Agreement” means that
certain Credit Agreement, dated as of April 18, 2017, by and among Borrower,
Citibank, N.A., as administrative agent, and the lenders party thereto, as the
same may be amended, restated, or otherwise modified from time to time. “S&P”
means S&P Global Ratings, a subsidiary of S&P Global, Inc., and any successor
thereto. “Sanction(s)” means any international economic sanction administered or
enforced by the United States Government, including, without limitation, OFAC,
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Solvent” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. 19 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement026.jpg]
“SPC” has the meaning specified in Section 10.06(i). “Specified Acquisition”
means one or more acquisitions of assets, equity interests, entities, operating
lines or divisions in any fiscal quarter for an aggregate purchase price of not
less than $25,000,000. “Subsidiary” of a Person means a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Swap Contract” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options (excluding stock options
granted to directors, employees, management, and consultants), bond or bond
price or bond index swaps or options or forward bond or forward bond price or
forward bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross- currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Termination Value”
means, in respect of any one or more Swap Contracts, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Syndication Agent”
means each entity named as a “Syndication Agent” on the cover page of this
Agreement. “Synthetic Lease Obligation” means the monetary obligation of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment). “Taxes”
means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Threshold Amount” means $100,000,000. 20
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement027.jpg]
“Total Capital” means, at any time, the sum of (a) Consolidated Total Debt and
(b) Consolidated Net Worth. “Total Outstandings” means the aggregate Outstanding
Amount of all Loans. “Transaction Expenses” means any costs, premiums, fees or
expenses incurred or paid by the Borrower or any of its Subsidiaries in
connection with the Transactions. “Transactions” means (i) the execution,
delivery and performance by each of the Loan Parties of this Agreement and the
other Loan Documents to which it is a party, the initial borrowing of Loans on
the Closing Date and the use of the proceeds thereof, (ii) the payment of all
Transaction Expenses and (iii) the transactions related or ancillary thereto.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan. “Unfunded Pension Liability” means the amount (if any) by
which the present value of a Pension Plan’s benefit liabilities under Section
4001(a)(16) of ERISA, determined using actuarial assumptions for funding
purposes which are equal to the assumptions used by the Pension Plan's actuary
for funding said Pension Plan pursuant to Section 412 of the Code for the
applicable plan year, exceeds the current fair market value of such Pension
Plan's assets. “United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code. “U.S. Tax Compliance Certificate” has the
meaning specified in Section 3.01(e)(ii)(B) (3). “Write-Down and Conversion
Powers” means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.02
Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. (b) (i) The words “herein,” “hereto,”
“hereof” and “hereunder” and words of similar import when used in any Loan
Document shall refer to such Loan Document as a whole and not to any particular
provision thereof. (ii) Article, Section, Exhibit and Schedule references are to
the Loan Document in which such reference appears. (iii) The words “include,”
“includes” and “including” are by way of example and not limitation. 21
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement028.jpg]
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form. (v) The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (c) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” (d) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. 1.03 Accounting Terms. (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP as in effect from time to time.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. (b) If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein
until such time, if any, as such financial ratio or requirement are adjusted or
reset to reflect such changes in GAAP and such adjustments or resets are agreed
to in writing by the Borrower, the Administrative Agent and the Required
Lenders. 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). 1.05 References to Agreements and Laws. Unless
otherwise expressly provided herein, (a) references to Organization Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law. 1.06 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable). ARTICLE II. THE COMMITMENTS AND
LOANS 22 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement029.jpg]
2.01 Loans. (a) Subject to the terms and conditions set forth herein, each
Lender severally agrees to make term loans (each a “Loan” and collectively, the
“Loans”) to the Borrower on any Business Day during the Availability Period,
each in an amount not to exceed such Lender’s Pro Rata Share of the Available
Draw Amount on such date, provided that (A) the Borrower may not request more
than four Borrowings pursuant to this Section 2.01(a); provided that if the
initial Borrowing is not made before December 31, 2018, the Borrower may not
request more than three Borrowings pursuant to this Section 2.01(a) and (B) the
sum of the aggregate principal amount of all Loans by the Lenders made on such
date shall not exceed the Aggregate Commitments (before giving effect to
mandatory reductions in the Aggregate Commitments under Section 2.07(b)). (b)
Amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed. The Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. 2.02 Borrowings, Conversions and Continuations of
Loans. (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (i) not later than
10:00 a.m. (New York time) three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) no later
than 1:00 p.m. (New York time) on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. (b) Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. (c) Following receipt
of a Loan Notice, the Administrative Agent shall promptly notify each Lender of
the amount of its Pro Rata Share of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. New York time (in the case of Eurodollar
Rate Loans) or 3:00 p.m. New York time (in the case of Base Rate Loans) on 23
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement030.jpg]
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Mizuho with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower. (d) Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan. During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Required Lenders. (e) The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
(f) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six Interest Periods in effect with respect to Loans. 2.03
[Reserved.] 2.04 [Reserved.] 2.05 [Reserved.] 2.06 Prepayments. The Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (a) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York time) (i) three Business Days prior to any date
of prepayment of Eurodollar Rate Loans and (ii) on the date of prepayment of
Base Rate Loans; (b) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (c) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein, unless such notice is made
conditional on a transaction or financing, in which case the obligation of the
Borrower to make such prepayment (and to pay such payment amount) shall be
subject to such conditions. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.17, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Pro Rata Shares. 2.07 Termination or Reduction of Commitments. (a)
Voluntary. The Borrower may, upon notice to the Administrative Agent (which
notice may be conditioned on the consummation of a transaction or financing),
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) 24 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement031.jpg]
any such notice shall be received by the Administrative Agent not later than
11:00 a.m. (New York time) three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. (b)
Mandatory. The Aggregate Commitments shall be automatically and permanently
reduced to zero (0) upon the expiration of the Availability Period. If, at the
expiration of the Availability Period, no Loans have been made hereunder, this
Agreement and the other Loan Documents shall be terminated and shall be of no
further force and effect, except for those provisions hereof and thereof which
by their express terms survive such termination. 2.08 Repayment of Loans. The
Borrower shall repay to each Lender on its Maturity Date the aggregate principal
amount of Loans outstanding on such date. 2.09 Interest. (a) Subject to the
provisions of subsection (b) below, (i) each Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. (b) If any
amount payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand. (c) Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. 2.10 Fees. (a)
Fees Generally. The Borrower shall pay to the Arrangers and Bookrunners, the
Administrative Agent and the Lenders for their own respective accounts such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. (b) Ticking Fee. The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a non-refundable
ticking fee (the “Ticking Fee”) from and including February 17, 2019 to, but
excluding, the date upon which all of the Commitments have expired or been
terminated or the Available Draw Amount is zero (0), computed at 0.125% per
annum on the average daily amount of the Available Draw Amount of such Lender
during the period for which payment is made. Such Ticking Fees shall be payable
on the date upon which all of the Commitments have expired or been terminated or
the Available Draw Amount is zero (0). 25 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement032.jpg]
2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans determined by reference to the Prime Rate shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. 2.12 Evidence of Debt. The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
2.13 Payments Generally. (a) All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. (New York time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. (New York time) shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be. (c) (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 p.m.
(New York time) on the date of such Borrowing of Base Rate Loans) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender 26 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement033.jpg]
and the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error. (d) If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest. (e) The obligations
of the Lenders hereunder to make Loans and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any Loan
or to fund any such participation or to make any payment under Section 10.04(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation or to make its payment under Section 10.04(c). (f) Nothing
herein shall be deemed to obligate any Lender to obtain the funds for any Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. 2.14 Sharing of Payments. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans 27 4847-1285-6953
v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement034.jpg]
made by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that: (i) if any
such participations or subparticipations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation. 2.15 Extension of
Maturity Date. (a) Requests for Extension. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 90
days and not later than 35 days prior to an anniversary of the Closing Date
(each, an “Applicable Anniversary Date”), request that each Lender extend such
Lender’s Maturity Date for an additional year from the Maturity Date then in
effect for such Lender hereunder (such Lender’s “Existing Maturity Date”). The
Borrower may request such an extension no more than two times. (b) Lender
Elections to Extend. Each Lender, acting in its sole and individual discretion,
shall, by notice to the Administrative Agent not later than the date (the
“Notice Date”) that is 20 days prior to such Applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension (each such Lender is herein
called an “Extending Lender”) shall not obligate any other Lender to so agree.
(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 15 days prior to the Applicable Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day). (d) Additional
Lenders. The Borrower shall have the right, on or before the Maturity Date
applicable to any Non-Extending Lender, to replace such Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional 28 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement035.jpg]
Lender”) as provided in Section 10.14, each of which Additional Lenders shall
have entered into an Assignment and Assumption pursuant to which each such
Additional Lender shall, effective as of such Existing Maturity Date, acquire
the Outstanding Amounts of the Non-Extending Lender (and, if any such Additional
Lender is already a Lender, the Non-Extending Lender’s Outstanding Amounts shall
be in addition to such Lender’s Outstanding Amounts hereunder on such date). (e)
Minimum Extension Requirement. If (and only if) the aggregate (x) Total
Outstandings of the Lenders that have agreed to extend their Maturity Date and
(y) Total Outstandings of Additional Lenders shall be more than 50% of the Total
Outstandings in effect immediately prior to an Applicable Anniversary Date,
then, effective as of the Existing Maturity Date of each such Extending Lender,
the Maturity Date of each such Extending Lender and of each such Additional
Lender shall be extended to the date falling one year after the Existing
Maturity Date of each such Extending Lender (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Lender shall thereupon become a “Lender” for
all purposes of this Agreement. (f) Additional Agreements Regarding Extensions.
(i) As a condition precedent to the extension of the Maturity Date pursuant to
this Section, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower signed by a Responsible Officer certifying that (A)
no Default exists on the date of such certificate, either before or after giving
effect to such extension; (B) the representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of such extension and
after giving effect thereto (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date and except that such materiality qualifier shall not apply to the extent
that any such representation or warranty is qualified by materiality); and (C)
there has been no event or circumstance since the Closing Date that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (ii) on the Maturity Date applicable to each
Non-Extending Lender, the Borrower shall prepay, on a non pro rata basis with
respect to Extending Lenders, any Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
satisfy in full the Obligations due to such Non-Extending Lender under the Loan
Documents as of such date. (g) Conflicting Provisions. This Section shall
supersede any provisions in Section 2.14 or Section 10.01 to the contrary. 2.16
[Reserved.] 2.17 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and in Section
10.01. 29 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement036.jpg]
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all Non-
Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Loans of such Defaulting Lender until such time as all Loans are held by the
Lenders pro rata in accordance with the Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. (b) Defaulting Lender Cure. If the
Borrower and the Administrative Agent, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. ARTICLE
III. TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free of
Taxes; Obligation to Withhold; Payments on Account of Taxes. (i) Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall to the extent permitted by applicable Laws be 30
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement037.jpg]
made without deduction or withholding for any Taxes. If, however, applicable
Laws require any Loan Party or the Administrative Agent to withhold or deduct
any Tax as determined by a Loan Party or the Administrative Agent, as the case
may be, then the Administrative Agent or such Loan Party shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below. (ii) If any Loan
Party or the Administrative Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made. (iii) If any
Loan Party or the Administrative Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
such Loan Party or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Administrative Agent or Lender receives an
amount equal to the sum it would have received had no such withholding or
deduction been made. (b) Payment of Other Taxes by the Borrower. Without
limiting the provisions of subsection (a) above, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes. (c) Tax Indemnifications. (i) Without limiting the
provisions of subsection (a) or (b) above, each of the Loan Parties shall, and
does hereby, jointly and severally indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by any Loan Party or the Administrative Agent or
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. 31 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement038.jpg]
(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations. Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender fails to pay to the
Administrative Agent as required by this clause (ii). (d) Evidence of Payments.
Upon request by any Loan Party or the Administrative Agent, as the case may be,
after any payment of Taxes by any Loan Party or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
such Loan Party, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to such Loan Party or the Administrative Agent,
as the case may be. (e) Status of Lenders; Tax Documentation. (i) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and to the Administrative Agent, at the time or times prescribed by applicable
Laws or when reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. 32
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement039.jpg]
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or W-
8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W- 8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed originals of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W- 8BEN-E (or W-8BEN, as applicable); or (4) to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; (C) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender 33
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement040.jpg]
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (f) Treatment of Certain Refunds. Unless required by
applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender, or have any obligation to
pay to any Lender, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender. If the Administrative Agent or any Lender
determines, in its sole discretion, exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, it shall pay to the Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the Administrative Agent or any Lender be required
to pay any amount to the Loan Party pursuant to this subsection to the extent
such payment would place the Administrative Agent or any Lender in a less
favorable net after-Tax position than the Administrative Agent or any Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender 34 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement041.jpg]
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person. (g)
Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. 3.02
Illegality. If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted. 3.03 Inability to
Determine Rates. (a) If in connection with any request for a Eurodollar Rate
Loan or a conversion to or continuation thereof, the Administrative Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary, or (iii) the Administrative Agent or the Required Lenders
determine for any reason that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in 35 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement042.jpg]
determining the Base Rate shall be suspended in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) or clause (a)(ii) above, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
impacted Loans (unless the Borrower elects to maintain the impacted Loans as
Base Rate Loans) until (1) the Administrative Agent revokes the notice delivered
with respect to the impacted Loans under clause (a)(i) or clause (a)(ii) above,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the impacted Loans, or
(3) as to any Lender, such Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof. (b) If in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof, Administrative Agent
determines (which determination will be conclusive absent manifest error), or
the Borrower or the Required Lenders notify Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that: (i) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan including, without limitation, because LIBOR
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or (ii) the administrator of LIBOR or a Governmental
Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date after which LIBOR will no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); then (iii) reasonably promptly after
such determination by Administrative Agent or receipt by Administrative Agent of
such notice, as applicable, Administrative Agent and Borrower may amend this
Agreement to replace the Eurodollar Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then-existing
convention for similar U.S. Dollar-denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment will become effective at 5:00 p.m. (New York time)
on the fifth (5th) Business Day after Administrative Agent has posted such
proposed amendment to all Lenders and Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to Administrative Agent
written notice that such Required Lenders do not accept such amendment; and (iv)
if no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist, the Scheduled Unavailability Date has occurred (as
applicable), then Administrative Agent will promptly so notify the Borrower and
each Lender; and 36 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement043.jpg]
(v) thereafter, (A) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans will be suspended, (to the extent of the impacted Eurodollar Rate
Loans or Interest Periods), and (B) the Eurodollar Rate component will no longer
be utilized in determining the Base Rate. (c) “LIBOR Successor Rate Conforming
Changes” means, with respect to any proposed LIBOR Successor Rate, any
conforming changes to the definition of Base Rate, Interest Period, timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by Administrative Agent in a manner
substantially consistent with market practice (or, if Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with Borrower). (d) Upon receipt
of any such notice under clause (a) or clause (b)(v) above, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the impacted Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (except that the
Eurodollar Rate component will no longer be utilized in determining the Base
Rate for any such Loans) in the amount specified therein. (e) Notwithstanding
anything else herein, any definition of LIBOR Successor Rate will provide that
in no event may such LIBOR Successor Rate be less than zero for purposes of this
Agreement. 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)); (ii) subject any Lender to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clause (a) of
the definition of Excluded Taxes to the extent resulting from changes in tax
rates, and Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes or (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurodollar Rate Loans made by such Lender; and the result of
any of the foregoing shall be to increase the cost to such Lender of making,
continuing, converting to or maintaining any Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender, for such
additional costs incurred or reduction suffered. (b) Capital Requirements. If
any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital 37 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement044.jpg]
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered. (c) Certificates for Reimbursement. The Borrower shall pay
such Lender the amount shown as due on a certificate from such Lender setting
forth the amounts necessary to compensate such Lender or its holding company to
the extent required by subsection (a) or (b) of this Section within 10 days
after receipt thereof. Each Lender agrees that it will not claim, and that it
shall not be entitled to claim, from the Borrower the payment of any of the
amounts referred to in Section 3.04(a), (b) or (e) if it is not generally
claiming similar compensation from its other similar customers in similar
circumstances. (d) Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice. 3.05 Compensation for Losses. Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or 38 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement045.jpg]
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.14; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained, but excluding
loss of Applicable Rate or loss of profit. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. 3.06 Mitigation Obligations;
Replacement of Lenders. (a) Designation of a Different Lending Office. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.14. 3.07 Survival. All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other Obligations hereunder. ARTICLE IV. CONDITIONS
PRECEDENT TO BORROWINGS 4.01 Conditions to the Closing Date and Initial
Borrowing. The effectiveness of this Agreement, and the obligation of each
Lender to make its initial Borrowing hereunder is subject to satisfaction of the
following conditions precedent: (a) The Administrative Agent’s receipt of the
following, each of which shall be originals, facsimiles or “pdf” electronic
copies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the Borrower or the Guarantors, as
applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent: (i) this
Agreement; 39 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement046.jpg]
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Loan Parties and the
validity against the Loan Parties of the Loan Documents and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; (iv) a certificate of a
secretary or assistant secretary of each Loan Party or its general partner
(attaching resolutions and incumbency certificates as the Administrative Agent
may reasonably require) evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents; (v) a certificate
as to the good standing (or such other customary functionally equivalent
certificate) of each Loan Party and the general partner of each Loan Party from
the Secretary of State (or other applicable Governmental Authority) of its
jurisdiction of organization; (vi) a favorable opinion of GableGotwals (or other
counsel reasonably acceptable to the Administrative Agent), counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender as of the Closing
Date, reasonably satisfactory to the Administrative Agent and the Arrangers and
Bookrunners; (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that no Default exists, (B) that the representations and
warranties of the Borrower contained in Article V are true and correct in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, except that such
materiality qualifier shall not apply to the extent that any such representation
or warranty is qualified by materiality, (C) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate,
(1) a material adverse change in, or a material adverse effect upon, the
operations, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole; provided however (x) a downgrade by S&P, Fitch and/or Moody’s
of their respective Debt Ratings shall not, in and of itself, be deemed
“materially adverse”, and (y) the fact that the Borrower is unable to borrow in
the commercial paper market shall not, in and of itself, be deemed to be
“materially adverse”, (2) a material impairment of the ability of the Borrower
to perform its payment obligations under any Loan Document to which it is a
party; or (3) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party and (D) as to the Debt Ratings of the Borrower; (viii) a certificate
signed by a Responsible Officer of the Guarantors certifying that there has been
no event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, (A) a material adverse change in, or a material adverse effect upon,
the operations, assets or financial condition of the Guarantors and their
Subsidiaries, taken as a whole; provided however (x) a downgrade by S&P and/or
Moody’s of their respective Debt Ratings shall not, in and of itself, be deemed
“materially adverse”, and (y) the fact that the Borrower is unable to borrow in
the commercial paper market shall not, in and of itself, be deemed to be
“materially adverse”, (B) a material impairment of the ability of each Guarantor
to perform its payment obligations under any Loan Document to 40 4847-1285-6953
v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement047.jpg]
which it is a party, or (C) a material adverse effect upon the legality,
validity, binding effect or enforceability against a Guarantor of any Loan
Document to which it is a party; and (ix) a Guaranty Agreement executed by the
Guarantors. (b) Any fees and expenses required to be paid by the Borrower on or
before the Closing Date shall have been paid, including upfront fees payable to
Lenders and fees and expenses payable to the Arrangers and Bookrunners and the
Administrative Agent. (c) Unless waived by the Administrative Agent, the
Borrower shall have paid all Attorney Costs (related to Haynes and Boone, LLP)
of the Administrative Agent and the Left Lead Arranger to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute its reasonable estimate of Attorney Costs (related to Haynes
and Boone, LLP) incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent and the Left Lead
Arranger). (d) Upon the reasonable request of any Lender made at least 10 days
prior to the Closing Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least 5 days prior to the Closing Date. Without
limiting the generality of the provisions of Section 9.03, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 4.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. The Administrative Agent shall notify the Lenders and the
Borrower of the Closing Date. Such notice shall be binding and conclusive. 4.02
Conditions to all Borrowings. The obligation of each Lender to honor any Loan
Notice (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent: (a) The representations and warranties of the
Loan Parties contained in Article V (other than, in the case of a Commercial
Paper Borrowing, Section 5.06), or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Borrowing, except to the extent that such representations and
warranties refer to an earlier date or another specific date, in which case they
shall be true and correct in all material respects as of such earlier date or
other specific date, except that such materiality qualifier shall not apply to
the extent that any such representation or warranty is qualified by materiality.
(b) No Default shall exist, or would result from such proposed Borrowing. (c)
The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof. 41 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement048.jpg]
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (c) have been satisfied on and as of the
date of the applicable Borrowing. ARTICLE V. REPRESENTATIONS AND WARRANTIES The
Borrower represents and warrants to the Administrative Agent and the Lenders
that: 5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. 5.02 Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party has been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Loan Party’s Organization Documents; (b) conflict with or result in any breach
or contravention of (i) any Contractual Obligation to which such Loan Party or
any Subsidiary thereof is a party or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Loan Party or
any Subsidiary thereof or the property of any of the aforementioned parties is
subject; (c) violate any Law or (d) result in the creation of any Lien
prohibited by this Agreement; except in the case of clauses (b) and (c), to the
extent such contravention, conflict, breach or violation could not reasonably be
expected to have a Material Adverse Effect. 5.03 Governmental Authorization;
Other Consents. No material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document to which it is a party. 5.04 Binding Effect. This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Parties in accordance with its terms,
subject to Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. 5.05
Financial Statements. (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. 42 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement049.jpg]
(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 6.01(b) and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. 5.06 Litigation. Except as disclosed in the Borrower’s annual
report on Form 10-K for the year ended December 31, 2017 and in any other Form
10-Q or Form 8-K delivered prior to the date of this Agreement, there are no
actions, suits, proceedings, investigations, claims or disputes pending or, to
the knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
challenge the legality, validity or enforceability of this Agreement or any
other Loan Document and are non-frivolous in the reasonable judgment of the
Administrative Agent and the Arrangers and Bookrunners, or (b) as to which there
is a reasonable probability of an adverse determination and that, if determined
adversely, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect; provided that this representation, when made,
shall not constitute an admission that any action, suit, proceeding,
investigation, claim or dispute set forth or disclosed in any annual report on
Form 10-K or on any Form 10-Q or Form 8-K referred to above could reasonably be
expected to result in a Material Adverse Effect due to an adverse determination,
if any. 5.07 No Default. Neither Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. 5.08 Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in (or other right to occupy), all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.
5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof, the Borrower has
reasonably concluded that, except as disclosed in the Borrower’s annual report
on Form 10- K for the year ended December 31, 2017, such claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries are in compliance with
applicable Environmental Laws except to the extent non-compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries have obtained or have
applied for all material licenses, permits, authorizations and registrations
required under any Environmental Law (“Environmental Permits”) necessary for its
operations, and all such Environmental Permits are in good standing, and the
Borrower and each of its Subsidiaries is in compliance with all terms and
conditions of such Environmental Permits, except to the extent that the failure
to possess, or be in compliance with, any of the foregoing would not reasonably
be expected to have a Material Adverse Effect. 43 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement050.jpg]
5.10 Insurance. The properties of the Borrower and its Subsidiaries are either
covered by self- insurance meeting the criteria set forth in Section 6.07 or are
insured with financially sound and reputable insurance companies (determined at
the time the applicable insurance was obtained), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates. 5.11 Taxes. The Borrower and
its Subsidiaries have filed all Federal and other material tax returns and
reports required to be filed, and have paid all material Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (i) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (ii) where the failure to make such filing
or payment would not reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against any Loan Party or any Subsidiary
thereof that would, if made, have a Material Adverse Effect. 5.12 ERISA
Compliance. (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable Laws. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to the Pension Funding Rules,
and no application for a funding waiver under the Pension Funding Rules or an
extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan. (b) There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. No Plan which provides health or welfare benefits for
any retired or former employee of the Borrower or any of its ERISA Affiliates
has resulted in or could reasonably be expected to have a Material Adverse
Effect. (c) (i) No ERISA Event, which together with any other ERISA Event, that
has resulted in or could reasonably be expected to result in a Material Adverse
Effect has occurred or is reasonably expected to occur; (ii) no Pension Plan has
any Unfunded Pension Liability which, when aggregated with the Unfunded Pension
Liability of all other Pension Plans, could reasonably be expected to have a
Material Adverse Effect; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA. 5.13 Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13 and has no equity investments in any other Joint Venture other than those
specifically disclosed in Part (b) of Schedule 5.13. 44 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement051.jpg]
5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock. (b) None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary (i) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940,
or (ii) is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness hereunder. 5.15
Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. For purposes of this Section 5.15, information
that is disclosed in a Form 10-K, 10-Q, 8-K, or definitive proxy materials filed
by the Borrower with the SEC shall be deemed to have been disclosed to the
Administrative Agent and the Lenders. No written report, financial statement,
certificate or other information (excluding projections, industry or general
economic data or information and other forward looking information) furnished
(in writing) by or on behalf of any Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time such projected financial information was prepared. 5.16 Compliance with
Laws. Each Loan Party and each Subsidiary thereof is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17 [Reserved]. 5.18 Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, intellectual
property licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, and, to the
knowledge of the Borrower, such ownership or right to use is without conflict
with the rights of any other Person (except to the extent such conflict would
not reasonably be expected to have a Material Adverse Effect). To the knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person (except to the extent such infringement would not reasonably be
expected 45 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement052.jpg]
to have a Material Adverse Effect). No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. 5.19 Solvency. As of the Closing Date, after
giving effect to the transactions (including each Loan) to be consummated on
such date, each Loan Party, individually and together with its Subsidiaries, is
Solvent. 5.20 OFAC. Neither the Loan Parties, nor any of their Subsidiaries,
nor, to the knowledge of the Loan Parties and their Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that
currently the subject of any Sanctions, nor is any of the Loan Parties or any
Subsidiary located, operating, organized or resident in a Designated
Jurisdiction. 5.21 Anti-Corruption Laws. Each Loan Party and their Subsidiaries
are in material compliance with Anti-Corruption Laws, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with Anti-Corruption Laws. To the knowledge of the Borrower, (a) the Loan
Parties’ and their Subsidiaries’ respective directors, officers and employees
have materially complied with Anti-Corruption Laws in the course of performing
their duties for the Loan Parties or their Subsidiaries (as applicable), and (b)
the Loan Parties’ and their Subsidiaries’ respective agents have materially
complied with Anti-Corruption Laws while acting in such capacity and at the
direction of the Loan Parties or their Subsidiaries (as applicable). 5.22 EEA
Financial Institution. No Loan Party is an EEA Financial Institution. ARTICLE
VI. AFFIRMATIVE COVENANTS So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to: 6.01
Financial Statements. Deliver to the Administrative Agent: (a) as soon as
available, but in any event within 90 days after the end of each fiscal year of
Borrower, a consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; (b) as soon as
available, but in any event within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of Borrower, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrower as fairly presenting the
financial 46 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement053.jpg]
condition, results of operations, shareholders’ equity and cash flows of
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes. As to any information
contained in materials furnished pursuant to Section 6.02(c), Borrower shall not
be separately required to furnish such information under clause (a) or (b)
above, but the foregoing shall not be in lieu of the obligation of the Borrower
to furnish the information and materials described in subsections (a) and (b)
above at the times specified therein. 6.02 Certificates; Other Information.
Deliver to the Administrative Agent: (a) concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), (or if such
financial statements are delivered electronically, within two (2) Business Days
of such electronic delivery) a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes); (b) promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them; (c) promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the public holders of equity interests in
Borrower, and copies of all annual, regular, periodic and special reports, and
all registration statements which any Loan Party may file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; (d)
promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and (e) to the extent the Revolving Credit
Agreement terminates prior to this Agreement, the information set forth in
clause (a) in the last sentence of the definition of “Material Project EBITDA
Adjustments” at such times as the same would have been delivered to the
administrative agent of the Revolving Credit Agreement. provided that disclosure
of confidential information pursuant to subsections (b) and (d) of this Section
shall be subject to (x) such attorney-client privilege exceptions that the
Borrower reasonably determines are necessary in order to avoid loss of its
attorney-client privilege and (y) compliance with reasonable conditions to
disclosure under non-disclosure agreements between the Borrower and Person(s)
other than Affiliates thereof, and to the extent that the Administrative Agent
or a Lender is required to produce any such information to a regulatory
authority, the Borrower shall cooperate with the Administrative Agent or such
Lender in efforts to obtain any required consents to disclosure. Documents
required to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02(c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) (A) after which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (B) after which such
documents are posted on the Borrower’s behalf on DebtDomain or another relevant
website, if any, to which each Lender and the Administrative 47 4847-1285-6953
v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement054.jpg]
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), and (ii) the Borrower notifies (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents; provided that the Borrower shall deliver
paper copies or soft copies (by electronic mail) of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies or soft copies until a written request to cease delivering paper
copies or soft copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. The Borrower hereby
acknowledges that (1) the Administrative Agent and/or the Arrangers and
Bookrunners will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on DebtDomain or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and Bookrunners and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers and Bookrunners shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor,” provided, however, that notwithstanding the foregoing, the Borrower
shall not have any obligation to mark any Borrower Materials as “PUBLIC.” 6.03
Notices. Notify the Administrative Agent and each Lender: (a) promptly, of the
occurrence of any Default and the action which the Borrower is taking or
proposes to take with respect thereto; (b) promptly, and in any event within
five (5) days: (i) of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including (to the extent
resulting or such matter could reasonably be expected to result in a Material
Adverse Effect) (A) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (B) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (C) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws; (ii) of
the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary (A) in which the amount of
damages claimed is $100,000,000 (or its equivalent in another currency or
currencies) or more, (B) in which injunctive or similar relief is sought and
which could reasonably be expected to result in a Material 48 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement055.jpg]
Adverse Effect, or (C) in which the relief sought is an injunction or other stay
of the performance of this Agreement or any Loan Document; (iii) of any material
change in accounting policies or financial reporting practices by the Borrower
or any Subsidiary; and (iv) of any announcement by Moody’s or S&P of a downgrade
in a Debt Rating; (c) promptly, and in any event within 30 days: (i) of the
occurrence of any ERISA Event; or (ii) upon determining that any Pension Plan or
Multiemployer Plan, as applicable is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA (in such case, notice shall
include a certification of funding status from the enrolled actuary for the
Pension Plan or Multiemployer Plan). Each notice pursuant to this Section shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, its Indebtedness and tax liabilities but excluding
Indebtedness (other than the Obligations) that is not in excess of the Threshold
Amount, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or failure to do so
would not reasonably be expected to result in a Material Adverse Effect. 6.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the non-
preservation of which could reasonably be expected to have a Material Adverse
Effect. 6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear, force
majeure and casualty events excepted; and (b) make all necessary repairs thereto
and renewals and replacements thereof except where, in each case, the failure to
do so could not reasonably be expected to have a Material Adverse Effect. 6.07
Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies (determined at the time the applicable insurance is
maintained or renewed), or through self- insurance, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons. Such insurance may include self-insurance or be subject
to co-insurance, deductibility or similar clauses which, in effect, result 49
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement056.jpg]
in self-insurance of certain losses, provided that such self-insurance is in
accord with the approved practices of business enterprises of established
reputation similarly situated and adequate insurance reserves are maintained in
connection with such self-insurance, and, notwithstanding the foregoing
provisions of this Section 6.07, the Borrower may effect workers’ compensation
or similar insurance in respect of operations in any state or other jurisdiction
any through an insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws. 6.08 Compliance with Laws. Comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. 6.09 Books and Records. (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity in all
material respects with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be. 6.10 Inspection Rights. Permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its officers and independent
public accountants (provided Borrower has the opportunity to participate in such
meetings), all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (x) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and (y) disclosure of confidential information
pursuant to this Section shall be subject to (x) such attorney-client privilege
exceptions that the Borrower reasonably determines are necessary in order to
avoid loss of its attorney-client privilege and (y) compliance with reasonable
conditions to disclosure under non- disclosure agreements between the Borrower
and Person(s) other than Affiliates thereof, and to the extent that the
Administrative Agent or a Lender is required to produce any such information to
a regulatory authority, the Borrower shall cooperate with the Administrative
Agent or such Lender in efforts to obtain any required consents to disclosure.
6.11 Use of Proceeds. Use the proceeds of the Borrowings for working capital,
capital expenditures, acquisitions, mergers, and for other general corporate
purposes (including repayment of Indebtedness and payments of dividends), not in
contravention of any Law or of any Loan Document; provided however, no portion
of the proceeds of any Borrowing will be used in any manner prohibited by
Sections 7.08, 7.10 and 7.11. 6.12 Sanctions. Not permit the use of the proceeds
of any Borrowing, whether direct or indirect, or the direct or indirect lending,
contributing or otherwise making available of such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual, entity or vessel, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, or otherwise) of Sanctions. 50
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement057.jpg]
6.13 Additional Guarantors. (a) In the event any Subsidiary of Borrower that is
not a Guarantor as of the Closing Date guarantees any other senior, unsecured,
long-term Indebtedness of Borrower, the Borrower will, within 30 days thereof,
(i) cause such Subsidiary to Guarantee the Obligations by executing and
delivering to the Administrative Agent a Guaranty Agreement Joinder
substantially in the form of Exhibit I, and (ii) deliver certificates and other
documentation substantially similar to those required to be delivered on the
Closing Date with respect to the Intermediate Partnership and ONEOK Partners
pursuant to Sections 4.01(a)(iv), and 4.01(a)(vi) in form and substance
reasonably satisfactory to the Administrative Agent. (b) Upon delivery of a
Guaranty Agreement Joinder and other required documents to the Administrative
Agent by a Subsidiary, notice of which is hereby waived by each Loan Party, such
Subsidiary shall be a Guarantor and shall be a party to the Guaranty Agreement
as if an original signatory thereto. Each Loan Party expressly agrees that its
obligations arising thereunder shall not be affected or diminished by the
addition or release of any other Loan Party thereunder. 6.14 Anti-Corruption
Laws. Each Loan Party will conduct its businesses in material compliance with
Anti-Corruption Laws, and will maintain in effect policies and procedures
designed to promote compliance by the Loan Parties, their Subsidiaries, and
their respective directors, officers, employees, and agents (which acting in
such capacity and at the direction of the Loan Parties or their Subsidiaries)
with such Anti-Corruption Laws. 6.15 Maintenance of Control. (a) Maintain
Control of each Guarantor, and (b) own, free and clear of all Liens, one hundred
percent (100%) of the equity interests entitled to vote for the board of
directors or equivalent governing body of each Guarantor or the general partner
of each Guarantor (if such Guarantor is a partnership). As used in this Section,
“Liens” shall mean Liens securing Indebtedness. ARTICLE VII. NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied: 7.01 Liens. The
Borrower shall not, and shall not permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following: (a) Liens
pursuant to any Loan Document; (b) Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP; (c) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; (d) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA; 51 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement058.jpg]
(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (f) any right which
any municipal or governmental body or agency may have by virtue of any
franchise, license, contract or status to purchase or designate a purchaser of,
or order the sale of, any property of the Borrower or a Subsidiary upon payment
of reasonable compensation therefor or to terminate any franchise, license or
other rights or to regulate the property and business of the Borrower or a
Subsidiary; (g) any Liens, neither assumed by the Borrower or a Subsidiary nor
on which it customarily pays interest, existing upon real estate or rights in or
relating to real estate acquired by the Borrower or a Subsidiary for
sub-station, measuring station, regulating station, gas purification station,
compressor station, transmission line, distribution line or right-of-way
purposes; (h) easements or reservations in any property of the Borrower or a
Subsidiary for the purpose of roads, pipe lines, gas transmission and
distribution lines, electric light and power transmission and distribution
lines, water mains and other like purposes, and zoning ordinances, regulations
and restrictions which do not impair the use of such property in the operation
of the business of the Borrower or a Subsidiary; (i) easements, rights-of-way,
restrictions and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries taken as a whole; (j) Liens securing judgments for the
payment of money not constituting an Event of Default under Section 8.01(h) or
securing appeal or other surety bonds related to such judgments; (k) (i) Liens
securing Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets, provided
that (A) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (B) the Indebtedness secured thereby
does not exceed the cost of the property being acquired on the date of
acquisition, and (C) such Liens attach to such property concurrently with or
within 90 days after the acquisition thereof, and (ii) Liens securing any
refinancing (including successive refinancings) of such Indebtedness, provided
that such Liens do not extend to additional property and the amount of the
Indebtedness is not increased (except by an amount not to exceed fees, premiums
and interest relating to such refinancing); provided further that the unpaid
principal balance of Indebtedness secured by Liens permitted by this clause (k)
shall not in the aggregate at any time exceed 2.5% of Total Capital; (l) Liens
on property of a Person existing at the time such Person is merged with or into
or consolidated with or acquired by the Borrower or any Subsidiary of the
Borrower; provided that such Liens were not granted in contemplation of, and
were in existence prior to, such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or the Subsidiary that were encumbered prior to such merger,
consolidation or acquisition; (m) Liens on property existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were not granted in contemplation of, and were in
existence prior to, the contemplation of such acquisition and no such Lien may
encumber any other property of the Borrower or any Subsidiary; 52 4847-1285-6953
v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement059.jpg]
(n) Liens incurred to refinance any Indebtedness of the Borrower or its
Subsidiaries which has been secured by Liens otherwise permitted hereunder under
clauses (l) and (m); provided that such Liens do not extend to any property
other than the property securing the Indebtedness refinanced and the amount of
the Indebtedness secured thereby is not increased (except by an amount not to
exceed fees, premiums and interest relating to such refinancing); (o) Liens on
cash and cash equivalents granted pursuant to master netting agreements entered
into in the ordinary course of business in connection with Swap Contracts;
provided that (i) the transactions secured by such Liens are governed by
standard International Swaps and Derivatives Association, Inc. documentation,
and (ii) such Swap Contracts consist of derivative transactions contemplated to
be settled in cash and not by physical delivery and are designed to minimize the
risk of fluctuations in oil and gas prices with respect to the Borrower’s and
its Subsidiaries’ operations in the ordinary course of its business; (p) Liens
pursuant to master netting agreements entered into in the ordinary course of
business in connection with Swap Contracts, in each case pursuant to which the
Borrower or a Subsidiary of the Borrower, as a party to such master netting
agreement and as pledgor, pledges or otherwise transfers to the other party to
such master netting agreement, as pledgee, in order to secure the Borrower’s or
such Subsidiary’s obligations under such master netting agreement, a Lien upon
and/or right of set off against, all right, title, and interest of the pledgor
in any obligations of the pledgee owed to the pledgor, together with all
accounts and general intangibles and payment intangibles in respect of such
obligations and all dividends, interest, and other proceeds from time to time
received, receivable, or otherwise distributed in respect of, or in exchange
for, any or all of the foregoing; (q) Liens arising in the ordinary course of
business under Oil and Gas Agreements to secure compliance with such agreements,
provided that any such Lien referred to in this clause are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
and provided further that any such Lien referred to in this clause does not
materially impair the use of the property covered by such Lien for the purposes
for which such property is held by the Borrower or any Subsidiary or materially
impair the value of such property subject thereto, and provided further that
such Liens are limited to property that is the subject of the relevant Oil and
Gas Agreement; (r) bankers' Liens, rights of setoff and other similar Liens
existing with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case arising in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained; (s) Liens on equity interests of any Joint Venture
owned by a Subsidiary to the extent such Liens secure Indebtedness that is
otherwise non-recourse to such Subsidiary, all other Subsidiaries and the
Borrower; and (t) Liens on cash collateral required to be granted to the
administrative agent or letter of credit issuer under the Revolving Credit
Agreement to cover exposure arising in respect of Defaulting Lenders’ (as
therein defined) obligations in connection with letters of credit issued under
the Revolving Credit Agreement; and (u) Liens not otherwise permitted by this
Section 7.01 securing Indebtedness of the Borrower or its Subsidiaries, provided
that the aggregate outstanding principal amount of all such Indebtedness does
not at any time exceed 15% of Consolidated Net Tangible Assets. 53
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement060.jpg]
7.02 Investments. The Borrower shall not, and shall not permit any Subsidiary
to, make any Investments, except: (a) Investments in the form of cash and cash
equivalents; (b) advances to officers, directors and employees of the Borrower
and Subsidiaries in the ordinary course of business in accordance with
applicable law for travel, entertainment, relocation and analogous ordinary
business purposes; (c) Investments of the Borrower in any wholly-owned
Subsidiary and Investments of any wholly-owned Subsidiary in the Borrower and
any wholly-owned Subsidiary; (d) Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(e) Investments in Subsidiaries, Joint Ventures or other Persons, in each case
which are engaged principally in the business of the purchasing, gathering,
compression, transportation, distribution, marketing, terminalling or storage of
crude oil, natural gas, compressed natural gas, natural gas liquids and refined
products, the exploration or production of crude oil, natural gas or oil or the
processing or fractionation of natural gas or natural gas liquids, the
underground piping of natural gas distribution systems, the generation or
marketing of electricity or other businesses related to or incidental to any of
the foregoing; provided that such Investments are not opposed by the board of
directors or management of such Person; (f) Investments of a Person acquired
after the Closing Date or of a Person merged or consolidated with or into
Borrower or a Subsidiary; provided that such Investments were not made in
contemplation of, and were in existence prior to, such acquisition, merger or
consolidation; (g) the Guarantee by the Guarantors under the Guaranty Agreement
or a Guaranty Agreement (as defined in the Revolving Credit Agreement) under the
Revolving Credit Agreement; and (h) other Investments, if at the time of, and
after giving effect to, such Investments, the aggregate book value of all such
Investments does not exceed $100,000,000 in the aggregate. 7.03 Indebtedness of
Subsidiaries. The Borrower shall not permit any Subsidiary to create, incur,
assume or suffer to exist any Indebtedness, except: (a) Indebtedness owed to the
Borrower or to another Subsidiary; provided, however, that any Indebtedness of
the Guarantors owed to another Subsidiary shall be subordinated on terms and
conditions satisfactory to Administrative Agent and the Required Lenders in
right of payment to its obligations under the Guaranty Agreement; (b)
obligations under Swap Contracts; (c) Indebtedness existing at the time of
acquisition of any new Subsidiary by the Borrower or by a then-existing
Subsidiary of the Borrower; provided that such Indebtedness was not incurred in
contemplation of, and was in existence prior to, such acquisition and that
neither the Borrower nor any other Subsidiary of the Borrower has any liability
under such Indebtedness (other than a Subsidiary of any Person so acquired); 54
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement061.jpg]
(d) guaranty by the Guarantors of the Borrower’s Indebtedness; (e) Indebtedness
of Guardian Pipeline, L.L.C. (“Guardian”) pursuant to the Master Shelf
Agreement, dated as of November 8, 2001, among Guardian, Prudential Insurance
Company of America and the other parties thereto, as amended from time to time,
together with any renewals, extensions or refinancings thereof, provided that
any renewal, extension or refinancing thereof is not greater than the principal
amount of the Indebtedness being renewed, extended or refinanced, and does not
shorten the weighted average life to maturity of such Indebtedness; (f) Each
series of outstanding senior notes issued by ONEOK Partners and guaranteed by
Intermediate Partnership set forth on Schedule 7.03; and (g) Indebtedness of
Subsidiaries (excluding Indebtedness otherwise permitted in this Section 7.03)
which does not exceed at any time an aggregate principal amount outstanding
equal to fifteen percent (15%) of Consolidated Net Tangible Assets. 7.04
Fundamental Changes. The Borrower shall not and shall not permit any Subsidiary
to, directly or indirectly: merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (whether now owned or hereafter acquired) to or in
favor of any Person, except that, so long as no Default exists or would result
therefrom: (a) any Subsidiary may merge with (i) the Borrower or a wholly-owned
Subsidiary of Borrower, provided that the Borrower or the wholly-owned
Subsidiary of Borrower shall be the continuing or surviving Person, or (ii) any
one or more other Subsidiaries, provided further that when a Guarantor is
merging with another Subsidiary, such Guarantor shall be the continuing or
surviving Person and when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person; and (b) any Subsidiary other than a Guarantor may Dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution or
otherwise) to the Borrower or to another Subsidiary; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must be the Borrower or a wholly-owned Subsidiary; and (c) the
Borrower or any Subsidiary may consolidate or merge with another corporation or
entity, and a Person may consolidate with or merge into the Borrower or any
Subsidiary, provided that (x) if the merger involves a Subsidiary but does not
involve the Borrower, a Guarantor or a wholly-owned Subsidiary of Borrower, a
Subsidiary shall be the surviving entity, and (y) if the merger involves the
Borrower, the Borrower shall be the ultimate surviving entity, and if the merger
involves a Guarantor, such Guarantor shall be the surviving entity (unless such
Guarantor is merging with or into Borrower or a wholly-owned Subsidiary of
Borrower that executes a Guaranty Agreement and satisfies the other conditions
set forth in Section 6.13), and (z) in each such case (i) the surviving entity
shall be after the merger a solvent entity and existing under the laws of the
United States of America, any State thereof or the District of Columbia, (ii)
immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Borrower or a Subsidiary as a
result of such transaction as having been incurred by the Borrower or such
Subsidiary at the time of such transaction, no Default shall have happened and
be continuing, and (iii) if the merger or consolidation involves the Borrower or
a Guarantor, the Borrower has delivered to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower and an opinion of
counsel, each stating that such consolidation or merger complies with this
Section 7.04; and 55 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement062.jpg]
(d) any Subsidiary (other than a Guarantor) may dissolve in connection with any
Disposition otherwise permitted by this Section 7.04. provided, however, that
nothing contained in this Section 7.04 shall be or be deemed to permit any
merger, dissolution, liquidation, consolidation or Disposition which would
result in a Change of Control. 7.05 Change in Nature of Business. The Borrower
and its Subsidiaries shall not engage in any material line of business
substantially different from those lines of business described in Section
7.02(e) or any business substantially related or incidental to such lines of
business. 7.06 Transactions with Affiliates. The Borrower shall not, and shall
not permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than (a) on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate and (b) transactions between or among the Borrower and
one or more wholly-owned Subsidiaries of the Borrower, not involving any
Affiliates other than the Borrower and wholly-owned Subsidiaries of the
Borrower, and (c) transactions between or among the Borrower or any Subsidiary
and any Joint Venture, provided that such transactions described in this clause
(c) shall be consistent with prior practices and could not reasonably be
expected to have a Material Adverse Effect. 7.07 Burdensome Agreements. The
Borrower shall not, and shall not permit any Subsidiary to, enter into or permit
any Contractual Obligation that limits the ability of any Subsidiary to pay
dividends or make other payments or distributions to the Borrower or to any
other Subsidiary or to otherwise transfer property to the Borrower or to any
other Subsidiary; unless (a) none of such limitations, either individually or in
the aggregate, would (i) materially restrict the ability of the Subsidiaries
taken as a whole to pay dividends, make other payments or distributions or
transfer property to the Borrower, or (ii) materially restrict the ability of
the Subsidiaries of a Guarantor taken as a whole to pay dividends, make other
payments or distributions or transfer property to such Guarantor, and (b) each
such limitation, individually and in the aggregate with all other such
limitations, could not reasonably be expected to impair the ability of the
Borrower to perform its monetary obligations hereunder. 7.08 Use of Proceeds.
The Borrower shall not: (a) Use the proceeds of any Borrowing, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose; provided that
the foregoing shall not restrict the repurchase of equity interests of the
Borrower by the Borrower or any of its Subsidiaries; or (b) use the proceeds of
any Borrowing in connection with the acquisition of a voting interest of five
percent or more in any Person if such acquisition is opposed by the board of
directors or management of such Person. 7.09 Leverage Ratio. The Borrower shall
not permit the Leverage Ratio as of the end of each fiscal quarter to exceed
5.00:1.00 (the “Required Threshold”); provided, however, that during an
Acquisition Adjustment Period, the Required Threshold shall be increased to
5.50:1.00. 7.10 Sanctions. The Loan Parties will not, and not permit any of
their Subsidiaries to use directly or, to the Loan Parties’ knowledge,
indirectly the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or 56 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement063.jpg]
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a material
violation by the Loan Parties or their Subsidiaries or any Lender, Arranger and
Bookrunner, or the Administrative Agent, of Sanctions. 7.11 Anti-Corruption
Laws. The Loan Parties will not, and not permit any of their Subsidiaries to use
directly or, to the Loan Parties’ knowledge, indirectly the proceeds of any
Borrowing in a manner that would breach any Anti-Corruption Law. 7.12 Restricted
Payments. The Borrower shall not declare or make, or agree to pay or make,
directly or indirectly, any dividend or distribution on any class of its capital
stock or other equity interests, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, cancellation, termination, defeasance or acquisition of, any shares
of capital stock or other equity interests or any options, warrants, or other
rights to purchase such capital stock or other equity interests, whether now or
hereafter outstanding (each, a “Restricted Payment”), except for (i)
redemptions, dividends or other Restricted Payments on the equity interests of
Borrower, so long as both before and after the making of such Restricted
Payments, no Event of Default has occurred and is continuing, (ii) dividends,
distributions or other Restricted Payments payable by Subsidiaries or by the
Borrower solely in shares of any class of its capital stock or other equity
interests, and (iii) Restricted Payments made by any Subsidiary to the Borrower
or to another Subsidiary, on at least a pro rata basis with any other holders of
its capital stock or other equity interests if such Subsidiary is not wholly
owned by the Borrower and other wholly owned Subsidiaries. ARTICLE VIII. EVENTS
OF DEFAULT AND REMEDIES 8.01 Events of Default. An “Event of Default” shall
exist if any one or more of the following events (herein collectively called
“Events of Default”) shall occur and be continuing: (a) Non-Payment. The
Borrower or any other Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five days after
the same becomes due, any interest on any Loan or other fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or (b) Specific Covenants.
The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.03(a), 6.05(a), 6.11, 7.01, 7.03 or 7.09 or clause
(y) of Section 7.04(c); or (c) Other Defaults. A Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days; or (d) Representations and Warranties.
Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of the Borrower or the Guarantors herein or in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made (except that such materiality qualifier shall not apply to the extent that
any such representation or warranty is qualified by materiality); or (e) Payment
Cross-Default and Cross-Acceleration. (i) A Loan Party or any Subsidiary of a
Loan Party (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee of Indebtedness (other 57 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement064.jpg]
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause the acceleration of the
final stated maturity of such Indebtedness or require such Indebtedness to be
prepaid prior to the stated maturity thereof; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary of a Loan Party is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which a Loan Party or any Subsidiary of a Loan Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or (f) Insolvency Proceedings, Etc. A Loan Party, any
Subsidiary (other than any Immaterial Subsidiary) of a Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or a Loan Party,
any Subsidiary (other than any Immaterial Subsidiary) of a Loan Party shall take
any corporate action in furtherance of any of the foregoing; or (g) Inability to
Pay Debts; Attachment. (i) A Loan Party or any Subsidiary (other than any
Immaterial Subsidiary) of a Loan Party becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or (h) Judgments. There is entered against a Loan Party, any Subsidiary (other
than any Immaterial Subsidiary) of a Loan Party (i) one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or (i) ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of a Loan Party or any ERISA Affiliate of a Loan Party under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC, together
with any liability related to other ERISA Events, in an aggregate amount in
excess of the Threshold Amount, (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount, (iii) any Plan(s) (other than a Pension Plan or Multiemployer
Plan), or the Borrower or any ERISA Affiliate 58 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement065.jpg]
in respect of any such Plan(s), incurs any unfunded liabilities in an aggregate
amount in excess of the Threshold Amount; or (j) Invalidity of Loan Documents.
Any Loan Document, at any time after its execution and delivery and for any
reason other than as permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or a Loan Party or any of
its Affiliates contests in any manner the validity or enforceability of any Loan
Document; or a Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document other than pursuant to the terms thereof; or (k) Change of
Control. There occurs any Change of Control; or (l) Guaranty. Any material
provision of the Guaranty Agreement shall for any reason cease to be valid and
binding on, or enforceable against any Guarantor, or a Guarantor shall so state
in writing, or a Guarantor shall seek to terminate the Guaranty Agreement. 8.02
Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions: (a)
declare the commitment of each Lender to make Loans to be terminated, whereupon
such commitments and obligation shall be terminated; (b) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and (c) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable law; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender. 8.03 Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.17, be
applied by the Administrative Agent in the following order: First, to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including Attorney Costs and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such; Second, to payment
of that portion of the Obligations constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders (including
Attorney Costs and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them; 59
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement066.jpg]
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them; Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and Last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law. ARTICLE IX.
ADMINISTRATIVE AGENT 9.01 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Mizuho to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions (except with respect to Section 9.06). It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. 9.02 Rights as
a Lender. The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. 9.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law including for the avoidance of
doubt any action 60 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement067.jpg]
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and (c) shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 9.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 9.05 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and 61 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement068.jpg]
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents. 9.06 Resignation of
Administrative Agent. (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the prior
written consent of the Borrower (provided such consent shall not be unreasonably
withheld or delayed and no such consent shall be required if an Event of Default
has occurred and is continuing), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice. (b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
written consent of the Borrower (provided such consent shall not be unreasonably
withheld or delayed and no such consent shall be required if an Event of Default
has occurred and is continuing), appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. As used in this Section 9.06, the terms “retiring” and “retired”
shall include “removed”. (c) With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable) (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation or removal, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. 62 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement069.jpg]
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 9.08 Administrative
Agent May File Proofs of Claim. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.10, and
10.04) allowed in such judicial proceeding; and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. 9.09 [Reserved.] 9.10 Other Agents;
Arrangers and Managers. None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “joint lead arranger and joint bookrunner,” or “joint
lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder. 63 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement070.jpg]
ARTICLE X. MISCELLANEOUS 10.01 Amendments, Etc. No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing, signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and a copy thereof is provided to the
Administrative Agent, or signed by the Borrower and the applicable Loan Party
and the Administrative Agent with the consent of the Required Lenders, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall: (a) waive any condition set forth in Section 4.01
without the written consent of each Lender; (b) extend or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender; (c) postpone any date
fixed by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any mandatory reduction of the Aggregate Commitments hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; (d) reduce the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate; (e) change
Section 2.14, Section 8.03 or the definition of “Pro Rata Share” in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender; (f) change any provision of this Section or the
percentages contained in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender; or
(g) release a Guarantor from liability under the applicable Guaranty Agreement
without the written consent of each Lender; and, provided further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (ii) Section 10.06(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of a Defaulting Lender may not be increased or extended,
nor the principal amount of any Loan or any interest thereon, or any other
amounts payable hereunder, owed to such Defaulting Lender reduced or the date
for payment thereof extended, without the consent of such Defaulting Lender, (y)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that by its terms affects any 64 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement071.jpg]
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and (z) any waiver, amendment or modification
changing the voting rights of a Defaulting Lender shall require the consent of
each Lender that is a Defaulting Lender at the time that such waiver, amendment
or modification becomes effective. If, in connection with any proposed change,
waiver, consent, discharge or termination of or to any of the provisions of this
Agreement as contemplated by this Section 10.01, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then the Borrower shall have the right, to
replace each such non-consenting Lender or Lenders with one or more (so long as
all non-consenting Lenders are so replaced) persons pursuant to Section 10.14 so
long as at the time of such replacement, each such new Lender consents to the
proposed change, waiver, consent, discharge or termination. Each Lender agrees
that, if the Borrower elects to replace such Lender in accordance with this
Section, it shall promptly execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if Notes have been issued in respect of
such Lender’s Loans) subject to such Assignment and Assumption; provided that
the failure of any such non-consenting Lender to execute an Assignment and
Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register. 10.02
Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and (ii) if to any
other Lender, to the address, facsimile number, electronic mail address or
telephone number specified in its Administrative Questionnaire or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Borrower and the Administrative
Agent. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other 65
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement072.jpg]
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause of notification that such notice or
communication is available and identifying the website address therefor. (c)
Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender (as defined in Section 6.02) agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Investor” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Investor” portion of
the Platform and that may contain material non-public information with respect
to the Borrower or its securities for purposes of United States Federal or state
securities laws. (d) Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower
except to the extent such losses, costs, expenses and liabilities are determined
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Person. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. (e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES AND THE ARRANGER PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY OR ANY 66 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement073.jpg]
ARRANGER PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) or any Arranger and Bookrunner or any of
their respective Related Parties (collectively, the “Arranger Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party or
Arranger Party; provided, however, that in no event shall any Agent Party or
Arranger Party have any liability to the Borrower or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). 10.03 No Waiver; Cumulative Remedies; Enforcement.
(a) No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. (b) Notwithstanding anything to the contrary contained herein
or in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against Loan Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent and any Lender (including the fees, charges and disbursements of one
primary outside counsel for the Administrative Agent and the Lenders and in the
case of actual or potential conflict of interest, separate counsel for
Indemnitees to the extent needed to avoid such conflict, and one firm of local
counsel, as applicable, in 67 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement074.jpg]
any relevant jurisdiction, and in the case of actual or potential conflict of
interest, separate local counsel for Indemnitees to the extent needed to avoid
such conflict), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. (b)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one primary outside counsel for the Indemnitees and, in the case of actual or
potential conflict of interest, separate counsel for Indemnitees to the extent
needed to avoid such conflict), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct, bad faith or material breach by of
such Indemnitee of its obligations under this Agreement; and provided further
that no Indemnitee (other than the Administrative Agent, each Arranger and
Bookrunner, each Documentation Agent, and each Syndication Agent, in each case
in its capacity as such) will have a right to indemnification for such losses,
claims, damages, liabilities or expenses to the extent they result from disputes
among the Lenders other than as a result of any act or omission by the Borrower
or any of its Affiliates. Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing (and without limiting the
obligation of the Borrower to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the parties to this Agreement shall
not assert, and hereby waive, any claim against any other party or Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed 68 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement075.jpg]
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof, provided that, nothing in this Section
10.04(d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
actually paid by such Indemnitee to a third party. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent caused by such
Person’s gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction. (e)
Payments. All amounts due under this Section 10.04 shall be payable not later
than ten Business Days after demand therefor. (f) Survival. The agreements in
this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. 10.05
Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 10.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (i) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement. 69
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement076.jpg]
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in subsection (b)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met. (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any 70 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement077.jpg]
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made (A) to the Borrower or any of
the Borrower’s Subsidiaries or Affiliates, or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person. (vi) Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, 71 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement078.jpg]
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that directly affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the obligations of, Sections
3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e)
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is 72 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement079.jpg]
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender. (f) Certain Pledges. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. (g) Certain Definitions. As used herein, the following
terms have the following meanings: “Assignee Group” means two or more Eligible
Assignees that are Affiliates of one another or two or more Approved Funds
managed by the same investment advisor “Eligible Assignee” means any Person that
meets the requirements to be an assignee under Section 10.06(b)(iii) and (v)
(subject to such consents, if any, as may be required under Section
10.06(b)(iii)). “Fund” means any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities. “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. (h) Electronic Execution of
Assignments. An Assignment and Assumption may be signed electronically as
provided in Section 10.19. (i) Special Purpose Funding Vehicles. Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower
(an “SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.13(c)(ii). Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.04), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding 73
4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement080.jpg]
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC. 10.07 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that (a) Information may be disclosed (i) to its and its
Affiliates' Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent requested by any regulatory authority or self-regulatory authority; (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (iv) to any other party to this Agreement; (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement; (vii)
with the consent of the Borrower; (viii) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; (ix) to the
National Association of Insurance Commissioners or any other similar
organization exercising regulatory authority over a Lender; (x) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facility provided hereunder; or (xi) any
ratings agency; and (b) subject to an agreement containing provisions
substantially the same as those of this Section, Information other than the
Projections (as hereinafter defined) may be disclosed to any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any swap
or credit derivative transaction relating to obligations of the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and general information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Borrowings. For the purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary of Borrower,
or any officer, director, employee, counsel, or agent of Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. As used herein, “Projections” means all financial
projections prepared by the Borrower and furnished to the Lenders in connection
with this Agreement. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. 74 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement081.jpg]
10.08 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates are authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all Obligations owing to such Lender hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender
or any of its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. 10.09
Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 10.10 Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 10.11
Integration. This Agreement, together with the other Loan Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. 10.12 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each 75 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement082.jpg]
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied. 10.13
Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.13, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited. 10.14 Replacement of Lenders. If any
Lender requests compensation under Section 3.04, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender is a Defaulting
Lender, or if the Borrower exercises its right to replace non-consenting Lenders
pursuant to Section 10.01, or if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; (d) such assignment does not conflict with
applicable Laws; (e) in the case of any assignment resulting from a Lender
becoming a non-consenting Lender pursuant to Section 10.01, the applicable
assignee shall have consented to the applicable amendment, assignment or
consent; and A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. 76 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement083.jpg]
10.15 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. (b) SUBMISSION TO
JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.16 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT 77 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement084.jpg]
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. 10.17 No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers and Bookrunners, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger and Bookrunner is and has
been acting solely as a principal with respect to the financing contemplated
hereby and is not the financial advisor, agent or fiduciary, for the Borrower or
any of its Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Administrative Agent, any Lender or any Arranger and
Bookrunner has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any aspect of the
financing contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any Lender or
Arranger and Bookrunner has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and none of the Administrative Agent, any
Lender or any Arranger and Bookrunner has any obligation to the Borrower or any
of its Affiliates with respect to the financing contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and Bookrunners and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or any Arranger and Bookrunner has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the Lenders
and the Arrangers and Bookrunners have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers and Bookrunners with respect
to any breach or alleged breach of agency or fiduciary duty. 10.18 USA PATRIOT
Act Notice. Each Lender that is subject to the Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act. 78 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement085.jpg]
10.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. 10.20 [Reserved]. 10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES. 10.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. [The remainder of this page
is intentionally blank] 79 4847-1285-6953 v.7



--------------------------------------------------------------------------------



 
[oke2018termloanagreement086.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first above written. ONEOK, Inc., as Borrower By: /s/
Walter S. Hulse III Walter S. Hulse III, Chief Financial Officer and Executive
Vice President, Strategic Planning and Corporate Affairs [Signature Page to
ONEOK, Inc. Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement087.jpg]
MIZUHO BANK, LTD., as Administrative Agent By: /s/ Donna DeMagistris Name: Donna
DeMagistris Title: Authorized Signatory [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement088.jpg]
MIZUHO BANK, LTD., as a Lender By: /s/ Donna DeMagistris Name: Donna DeMagistris
Title: Authorized Signatory [Signature Page to ONEOK, Inc. Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement089.jpg]
BANK OF AMERICA, N.A., as a Lender By: /s/ Kimberly Miller Name: Kimberly Miller
Title: Vice President [Signature Page to ONEOK, Inc. Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement090.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Nathan Starr Name:
Nathan Starr Title: Vice President [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement091.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Orlando Castaneda Name: Orlando
Castaneda Title: Authorized Officer [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement092.jpg]
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender By: /s/ Joe Lattanzi Name:
Joe Lattanzi Title: Managing Director [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement093.jpg]
THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By: /s/ Annie Dorval
Name: ANNIE DORVAL Title: AUTHORIZED SIGNATORY [Signature Page to ONEOK, Inc.
Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement094.jpg]
MUFG BANK, LTD., as a Lender By: /s/ Christopher Facenda Name: Christopher
Facenda Title: Director [Signature Page to ONEOK, Inc. Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement095.jpg]
SUMITOMO MITSUI BANKING CORPORATION, as a Lender By: /s/ James D. Weinstein
Name: James D. Weinstein Title: Managing Director [Signature Page to ONEOK, Inc.
Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement096.jpg]
ROYAL BANK OF CANADA, as a Lender By: /s/ James R. Allred Name: James R. Allred
Title: Authorized Signatory [Signature Page to ONEOK, Inc. Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement097.jpg]
REGIONS BANK, as a Lender By: /s/ Brian Walsh Name: Brian Walsh Title: Director
[Signature Page to ONEOK, Inc. Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement098.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Mark Salierno Name: Mark
Salierno Title: Vice President [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement099.jpg]
BRANCH BANKING AND TRUST COMPANY, as a Lender By: /s/ Lincoln LaCour Name:
Lincoln LaCour Title: Vice President [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement100.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/ Nupur Kumar Name:
Nupur Kumar Title: Authorized Signatory By: /s/ Christopher Zybrick Name:
Christopher Zybrick Title: Authorized Signatory [Signature Page to ONEOK, Inc.
Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement101.jpg]
PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Stephen Monto Name: Stephen
Monto Title: SVP [Signature Page to ONEOK, Inc. Term Loan Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement102.jpg]
BOKF, NA DBA BANK OF OKLAHOMA as a Lender By: /s/ J. Nick Cooper Name: J. Nick
Cooper Title: Senior Vice President [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 
[oke2018termloanagreement103.jpg]
ARVEST BANK, as a Lender By: /s/ Rick Gaut Name: Rick Gaut Title: Senior Vice
President Commercial Loan Manager [Signature Page to ONEOK, Inc. Term Loan
Agreement]



--------------------------------------------------------------------------------



 